Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim sets forth a composition comprising Zn, Te, .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-8, 10-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu in US20140339497 in view of Sonawane in their publication entitled “A case study: Te in ZnSe and Mn-doped ZnSe quantum dots”.

Regarding Claim 1-3, 5, 7:  Qu teaches quantum dots having a core and a shell (See Paragraph 43-45).  Qu teaches that the core may be an alloy or gradient material of composition ZnSe1-xTex and the shell may be a different material than the core (See Paragraph 43). The value of x ranges between 0 and 1.  Thus when x is less than 0.5, Qu teaches an overlapping range of compositions.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  Qu teaches that the core may be coated with one or more shell materials that are each a different material than the core and each shell is 1-10 atomic layers thick.  Qu teaches that the shell can include any semiconductor material including 
Qu is silent as to suitable amounts of Tellurium dopants in the core material and the effects of such addition.

However, Sonawane also teaches the creation of quantum dots of composition ZnSe1-yTey, wherein, Te is added in an amount from 0-4 mol% in order to adjust the emission characteristics of the quantum dots (See Figure 2).  The addition of Te causes the peak emission to shift from 414 nm to 440-453 nm at 1-4 mol%.  Sonawane goes on to teach that this desired effect of shifting emission by 25nm has been shown at even lower doping amounts of Te of 0.5 mol% (See Page 3, Column 1).  A prima facie case of obviousness exists where the claimed range or amounts do not overlap with the prior art but are merely close.  Those of ordinary skill in the art would have expected the use of 1 mol% or slightly less than 1 mol% to have the same effect on the properties of emission based on the express teachings of Sonawane.  Based on the teachings of Sonawane, doping at levels as low as 0.5 mol% (0.005:1) would be expected to have the same effect as those ranges explicitly taught by Sonawane in the figures.  The use of this amount of Tellurium would also render obvious tellurium to zinc ratios of similar range (0.005:1). Those of ordinary skill in the art would have expected the same effect and would have found the incorporation of Te in these amounts as obvious over the 

Regarding Claim 4:  Qu teaches that a portion of the Selenium may be replaced with Tellurium as anions.  The cations used by Qu are Zn ions, which are in an equimolar proportion to the anions.  As a portion of Selenium may be replaced by Tellurium, the amount of Zinc must be greater than selenium.    

Regarding Claim 6:  Qu in view of Sonawane teaches and obviates compositions of ZnSe doped with as little as 0.5 mol% Tellurium.  The molar mass of ZnSe is 144 g/mol.  The molar mass of Tellurium is 127 g/mol.  Doping Tellurium at a content of less than 1.13 mol% gives a range of less than 1 wt%.  Qu in view of Sonawane teaches or obviates a breadth of doping within this range

Regarding Claim 8:  Qu teaches that the particle size ranges from 2-20 nm (See Paragraph 27).

Regarding Claim 10:  Qu teaches that one or more shell layers may be formed and the shells may be of various compositions (See Paragraph 45).  

Regarding Claim 11:  Qu teaches that one or more shell layers may be formed of various compositions selected from semiconductor materials including Zn, Se, and S and one or more of the shells may include ZnS (See Paragraph 45).  It would have been obvious to those of ordinary skill in the art to provide a multishell material using any of those materials disclosed by Qu.  The selection of a shell comprising Zn, Se, and Se and a shell comprising Zn and S are among the range taught by Qu.  

  Regarding Claim 12:  Qu in view of Sowane teach that the peak emission may be at 440 nm when Tellurium is doped at 1 mol%.  440 nm is about 445 nm as claimed.

Regarding Claim 13:  Qu teaches that the FWHM of the quantum dots may be adjusted such that it is less than 30 nm (See Paragraph 49).

Regarding Claim 14:  The quantum yield of the semiconductor nanocrystals of Qu may be greater than 90% (See Paragraph 53).  

Regarding Claim 15:  The compositions of Qu do not require cadmium 

Regarding Claim 16: The crystal may be in the form of a tetrapod (See Paragraph 48).

Regarding Claim 22:  Qu teaches the materials may be used in an electronic device, such as an LCD or LED (See Paragraph 2)

Claim 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu in view of Sonawane as applied to claim 1 above, and further in view of Jang in US20140361228.


Regarding Claim 17:  Qu generally teaches means for creating semiconductor nanocrystals such as those discussed above at paragraphs 62-70.  The means taught by Qu generally rely upon prior art and conventional methods and are not set forth in expansive terms. 

However, Jang teaches known methods for creating semiconductor nanocrystals.  Jang teaches that the semiconductor nanocrystals, wherein the core and the various shells may be selected from compounds including ZnSeTe, ZnSeS, and ZnS, are created by preparing a mixture including a metal precursor, a non-metal precursor, a ligand compound and an ionic liquid as a solvent.  The mixture is heated to react the precursors and create the core (See Paragraph 44-45).  As it is obvious to create a core of ZnSeTe, those of ordinary skill in the art would find it obvious to provide a zinc precursor as well as selenium and tellurium precursors to create this composition.  Jang teaches various precursors for zinc, selenium and tellurium (See Paragraph 49-50).  Jang teaches that a shell on the material may be created by providing a first nanocrystal 

Regarding Claim 18:  Jang teaches that zinc precursors may include dimethyl zinc, diethyl zinc, zinc acetate, zinc acetylacetonate, zinc iodide, zinc bromide, zinc chloride, zinc fluoride, zinc carbonate, zinc cyanide, zinc nitrate, zinc oxide, zinc peroxide, zinc perchlorate, or zinc sulfate (See Paragraph 49).  The selenium and tellurium precursors may be compounds of tributylphosphine  or triphenylphosphine (See Paragraph 50).  

Regarding Claim 19:  Qu, Sonawane, and Jang teaches that Zn(Se,Te) may be provided as a core material.  This material may be represented as ZnSe1-xTex.  It would have been obvious to those of ordinary skill in the art to provide for any value of x and any ratio of Se to Te in order to create the core composition.

Regarding Claim 20:  Qu, Sonawane and Jang teaches that the core or shell materials may include compositions containing zinc, and also compositions containing selenium or sulfur (See above rejection and Paragraph 61-75).

Regarding Claim 21:  Jang teaches that ligands may include RCOOH, RNH2, amongst many others where R is C1-C24 aliphatic hydrocarbons or C5-C20 aromatic groups (See Paragraph 51).

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. Applicant argues concerning the newly added limitations to the claims.  Applicant argues that the primary reference to Qu does not teach a core comprising an alloy or gradient material of ZnSe1-xTex.  Qu does in fact teach such an alloy with the variation in Te being over the range from 0 to 1.  The reference to Qu teaches such a composition with insufficient specificity in terms of useful doping concentrations.  Thus a secondary reference is used to render obvious the doping of Te in certain percentages.  Sonawane teaches that Te can be doped in such a structure in amounts from 1-5 mol%.  The claims are to materials having doping of less than 1 mol%.  The range of Sonawane is close enough to obviate the claimed subject matter as those of ordinary skill in the art would recognize that the same effect could be achieved by using amounts of Te close to those ranges taught explicitly.  Sonawana in fact explicitly notes that this same effect has been shown to be achieved with doping amounts as little as 0.5 mol%.  As this is the case, the use of such amounts to produce the same effect would have been obvious.  Applicant goes on to classify the material as having braod emission.  This does not correlate with the data as the FWHM of the material was measured to be ~35 nm, which is about 34 nm as claimed.   Furthermore in terms of applicant’s arguments in terms of the peak wavelength of emission, those of ordinary skill in the art .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.